IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-18-00207-CV

        IN RE DPA'S ASSIST THE OFFICER FOUNDATION, INC.


                                Original Proceeding



                                        ORDER

       Relator’s Petition for Writ of Mandamus was filed on June 29, 2018. The Court

requests a response from the parties to the proceeding. See TEX. R. APP. P. 52.8(b). Any

response shall be filed with the Clerk of this Court no later than 21 days from the date of

this order.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed August 1, 2018